Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
If there are images in this attachment, they will not be displayed.   Download the original attachment
DETAILED ACTION
1.        Claims 1 - 9 are pending.  Claims 1, 8 are independent. File date is 9-24-2020.  
 This action is in response to application amendments filed on 6-4-2021. 
 
Claim Rejections - 35 USC § 102
2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 3.       Claims 1 - 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luo et al. (US PGPUB No. 20160226701).      
Regarding Claims 1, 8, 9, Luo discloses a computer implemented method of adapting a software defined network (SDN), the SDN operating with a set of network appliances in communication via network connections and the SDN comprising a control component operable in communication with at least a subset of the set of network appliances to control communication via the SDN, and a computer system and a non-transitory computer-readable storage medium storing a computer program, the method, system, and program comprising:

b)  receiving a measure of a performance metric for the SDN; (Luo ¶ 047, ll 1-15: upon a single link failure, a backup tunnel is established with a SDN network element; traffic affected by single link failure is forwarded to designated SDN network element; (performance metric, link failure))    
c)  receiving a forecast demand for the SDN; (Luo ¶ 047, ll 1-15: placement of a minimum number of SDN network elements to achieve 100 percent (%) single link failure coverage; (forecast: single link failure policy))    
d)  using a heuristic search to search a library of possible adaptations to the logical arrangement of the SDN to identify a sequence of adaptations of the SDN that, when implemented, satisfy the forecast demand for the SDN and provide an improved measure of the performance metric of the SDN; (Luo ¶ 068, ll 6-13: place a minimum number of SDN enable nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered; (adaptations (i.e. selecting of a node) performed until all link failure paths are covered, reduce occurrence of link failure)) and 

 
Furthermore for Claim 8, Luo discloses wherein a processor and memory storing computer program code for adapting a software defined network (SDN). (Luo ¶ 007, ll 1-8: computer program product comprising computer executable instructions stored on a non-transitory computer readable medium such that when executed by a processor caused the network controller to obtain topology information such as interconnections between network elements)
 
Furthermore for Claim 9, Luo discloses wherein a non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform operations associated with method. (Luo ¶ 007, ll 1-8: computer program product comprising computer executable instructions stored on a non-transitory computer readable medium such that when executed by a processor caused the network controller to obtain topology information such as interconnections between network elements)
 
Regarding Claim 2, Luo discloses the method of claim 1, wherein the received measure of the performance metric corresponds to a point in time of operation of the SDN, and the received 
 
Regarding Claim 3, Luo discloses the method of claim 2, wherein searching the library is terminated according to a predetermined stopping condition. (Luo ¶ 068, ll 6-13: place a minimum number of SDN enable nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered)     
 
Regarding Claim 4, Luo discloses the method of claim 3, wherein the predetermined stopping condition is determined as a time within the first time window determined such that sufficient time in the first time window is available for applying the identified sequence of adaptations to the SDN before the subsequent time window. (Luo ¶ 068, ll 6-13: place a minimum number of SDN enable nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively (i.e. sequence of adaptations) until all link failures are covered)    
 
Regarding Claim 5, Luo discloses the method of claim 1, wherein the heuristic search includes one or more of: simulated annealing; hill climbing; or guided local search, so as to iteratively converge on the sequence of adaptations. (Luo ¶ 092, ll 27-32: plurality of target routers are 
 
Regarding Claim 6, Luo discloses the method of claim 1, wherein the receiving, the searching, and the applying are repeated for multiple time windows. (Luo ¶ 068, ll 6-13: place a minimum number of SDN enable nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered)    
 
Regarding Claim 7, Luo discloses the method of claim 1, wherein the performance metric includes one or more of: a number of network elements; a number of network appliances; a number of network connections; a length of network connections between two or more network appliances; a total length of network connections a design of the SDN; a forecast throughput of the SDN between two or more network appliances; or a forecast transfer rate of the network between two or more network appliances. (Luo ¶ 047, ll 1-15: placement of a minimum number of SDN network elements to achieve 100 percent (%) single link failure coverage; (selected: a forecast throughput of the SDN between two or more network elements, failure of network element, reduction in throughput))   
 
Response to Arguments
4.    Applicant's arguments have been fully considered but they were not persuasive. 
  
A constructed table of candidate locations is not a library of adaptations   ...   . 
 
    The Examiner respectfully disagrees.  Luo discloses implementing a modification to the configuration of network resources (i.e. enabling a least number of additional links) thereby eliminating single link failure probability or improving the performance of the network environment.  Luo discloses the implementation of a set of adaptations to the network environment until a particular performance level is achieved (i.e. removal of single-link failure). (Luo ¶ 068, ll 6-13: place a minimum number of SDN enable nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered; (adaptations (i.e. selecting of a node) performed until all link failure paths are covered, reduce occurrence of link failure)) 
(Specification page 11, lines 2-3 discloses an iterative approach: “Thus, the iterative approach of the network optimizer 204 can be repeated for multiple time windows.”)
    Luo discloses a search capability to manage network nodes (i.e. resources) to improve performance associated with single-link failure.  Luo discloses a heuristic approach is employed to dynamically improve performance associated with single-link failure. (Luo ¶ 048, ll 1-15: employing exhaustive search algorithm utilizing a heuristic approach; heuristic approach employed to dynamically determine optimal node placement for single-link failure protection) 
 
B.  Applicant argues on page 7 of Remarks:    ...   “using a heuristic search to search a library of possible adaptations to the logical arrangement of the SDN.”    ...   . 

    The Examiner respectfully disagrees.  Luo discloses implementing a modification to the configuration of network resources (i.e. enabling a least number of additional links) thereby eliminating single link failure probability or improving the performance of the network environment.  Luo discloses the implementation of a set of adaptations to the network environment until a particular performance level is achieved (i.e. removal of single-link failure). (Luo ¶ 068, ll 6-13: place a minimum number of SDN enable nodes within a network to provide full single link failure coverage in the network; candidate locations are selected iteratively until all link failures are covered; (adaptations (i.e. selecting of a node) performed until all link failure paths are covered, reduce occurrence of link failure)) 
(Specification page 11, lines 2-3 discloses an iterative approach: “Thus, the iterative approach of the network optimizer 204 can be repeated for multiple time windows.”)
    Luo discloses a search capability to manage network nodes (i.e. resources) to improve performance associated with single-link failure.  Luo discloses a heuristic approach is employed to dynamically improve performance associated with single-link failure. (Luo ¶ 048, ll 1-15: employing exhaustive search algorithm utilizing a heuristic approach; heuristic approach employed to dynamically determine optimal node placement for single-link failure protection) 
C.  Applicant argues on page 8 of Remarks: Claims 2-7, which depend from claim 1, are therefore also allowable at least for the reasons set out above,    ...   .

     Responses to arguments against the independent claims also answer arguments against the associated dependent claims.      

D.  Applicant argues on page 8 of Remarks: Independent claims 8 and 9 contain limitations similar to those discussed with respect to claim 1 and are allowable for similar reasons as set out above with respect to claim 1    ...   . 
    Responses to arguments against independent claim 1 also answer arguments against independent claim 8, which has similar limitations as independent claim 1.    
 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                 8-4-2021Primary Examiner, Art Unit 2443